Exhibit (10)(l)(3)

 

AMENDMENT NO. 2

TO

ALLTEL CORPORATION PROFIT-SHARING PLAN

(January 1, 2002 Restatement)

 

 

WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL Corporation
Profit-Sharing Plan, as amended and restated effective January 1, 2002 (the
“Plan”); and

 

WHEREAS, the Company desires further to amend the Plan;

 

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respect hereinafter set forth:

 

Effective as of March 22, 2003, a new Article XXIV is added to the Plan to
provide as follows:

 

ARTICLE XXIV

SPECIAL PROVISIONS IN CONNECTION WITH FIDELITY
NATIONAL FINANCIAL, INC. TRANSACTION

 

24.01                                   Vesting and Distribution

 

Notwithstanding any other provision of the Plan to the contrary, a Participant
who is employed by a Transferred Business Company within the meaning of the
Stock Purchase Agreement by and between ALLTEL Corporation and Fidelity National
Financial, Inc. dated as of January 28, 2003 (the “SP Agreement”) as of the
Closing Date within the meaning of the SP Agreement, who is a Continuing
Business Employee within the meaning of the SP Agreement, and who is no longer
employed by any member of the Controlled Group immediately following the Closing
within the meaning of the SP Agreement shall have a fully vested and
nonforfeitable interest in his Separate Account as of the Closing Date within
the meaning of the SP Agreement and shall be entitled to receive distribution of
his Separate Account as soon as reasonably practicable following the Closing
Date within the meaning of the SP Agreement or the date his application for
distribution is filed with the Plan Administrator, if later, in accordance with
the provisions of Article XV.

 

24.02                                   Compensation

 

Notwithstanding the provisions of Section 1.07, the Compensation of any Employee
who immediately prior to the first payroll period beginning after March 22, 2003
is then

 

--------------------------------------------------------------------------------


 

indicated on Section 6.2(a) of the Disclosure Schedule to the Stock Purchase
Agreement by and between ALLTEL Corporation and Fidelity National Financial,
Inc. dated as of January 28, 2003 shall not include or take into account any
amounts (that would otherwise be Compensation) for payroll periods beginning
after March 22, 2003.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed on this 14th day of March, 2003, to be effective as
provided herein.

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Title:

President & CEO

 

--------------------------------------------------------------------------------